Order entered July 13, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00409-CV

             PEOPLE PRIORITY SOLUTIONS, LLC, Appellant

                                         V.

      MCILVEEN REAL ESTATE & MANAGEMENT, INC., Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-02057

                                     ORDER

      Before the Court is appellant’s written verification it has paid for the clerk’s

record and has requested the reporter’s record. Accordingly, we ORDER Dallas

County District Clerk Felicia Pitre and Tenesa Shaw, Official Court Reporter for

the 192nd Judicial District Court, to file their respective records no later than

August 2, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Pitre, Ms. Shaw, and the parties.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE